NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            15-SEP-2020
                                            08:56 AM

                         NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I


  JASON HOOPAI, INTERNATIONAL AND PACIFIC ENTERPRISES, LLC and
      PACIFIC MARINE PARTNERS LLC, Plaintiffs-Counterclaim
         Defendants/Appellees, v. JONAS IKAIKA SOLLIDAY,
               Defendant-Counterclaimant/Appellant


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                      (CIVIL NO. 19-1-211K)


              ORDER GRANTING MOTION TO DISMISS APPEAL
    (By:   Chan, Presiding Judge, Hiraoka and Wadsworth, JJ.)
           Upon consideration of Defendant-Counterclaimant/
Appellant Jonas Ikaika Solliday's September 1, 2020 Motion to
Dismiss and Extend the Deadline for Filing Opening Brief Until At
Least One Week After This Motion is Decided, the papers in
support, the record, and there being no opposition,
           IT IS HEREBY ORDERED that the motion is granted and the
appeal is dismissed, under Hawai#i Rules of Appellate Procedure
Rule 42(b).   All other requested relief is denied as moot.
           DATED:   Honolulu, Hawai#i, September 15, 2020.

                                    /s/ Derrick H.M. Chan
                                    Presiding Judge

                                    /s/ Keith K. Hiraoka
                                    Associate Judge

                                    /s/ Clyde J. Wadsworth
                                    Associate Judge